Citation Nr: 1642589	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  08-38 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a prostate condition, claimed as prostate cancer, to include as residual to exposure to herbicides in service.

2.  Entitlement to a disability rating in excess of 30 percent for migraine headaches.

3.  Entitlement to a compensable disability rating for patellar tendon pain syndrome, right knee, prior to February 17, 2012, and to a rating in excess of 10 percent from that date.

4.  Entitlement to an initial disability rating in excess of 10 percent for Bell's palsy.

5.  Entitlement to an initial compensable disability rating for degenerative joint disease (DJD), left shoulder, prior to May 23, 2008; entitlement to a compensable disability rating from July 1, 2008, to February 17, 2012; and entitlement to a disability rating in excess of 10 percent from February 17, 2012.

6.  Entitlement to an initial compensable disability rating for DJD of the right shoulder prior to April 10, 2009; entitlement to a compensable disability rating from June 1, 2009, to February 17, 2012; and entitlement to a disability rating in excess of 10 percent from February 17, 2012.

7.  Entitlement to an initial compensable rating for DJD of the cervical spine prior to February 17, 2012, and to a disability rating in excess of 10 percent from that date.

8.  Entitlement to an initial compensable rating for bilateral inguinal hernia prior to February 1, 2008; entitlement to a compensable disability rating from March 1, 2008, to July 12, 2010; entitlement to a compensable disability rating from September 1, 2010, to February 17, 2012; and, entitlement to a disability rating in excess of 10 percent from February 17, 2012.

9.  Entitlement to an initial compensable disability rating for lumbar strain.

10.  Entitlement to an effective date earlier than May 7, 2012, for grant of service connection for multiple myeloma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to March 1977 (which includes cadetship at the United States Military Academy); from August 1980 to December 1980; from September 1999 to December 1999; from October 2000 to May 5, 2003; and from May 13, 2003, to January 2007.  He also served in the National Guard and in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that in relevant part denied service connection for prostate cancer/condition; granted service connection for Bell's palsy, bilateral inguinal hernia, left and right shoulder DJD, cervical spine DJD and lumbar spine strain effective from January 25, 2007; and restored compensation for migraine headaches and right knee patellar pain syndrome effective from January 25, 2007, compensation having been terminated due to an intervening period of active duty.

In August 2010, and again in May 2013, the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) for further development, which has now been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of earlier effective date for multiple myeloma arises from a recent rating decision in February 2014.  The Veteran submitted a timely Notice of Disagreement (NOD), but the AOJ has not yet issued a Statement of the Case (SOC) or otherwise acknowledged the NOD.  That issue is accordingly REMANDED to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran is conceded to have been exposed to herbicides in service; however, he is not shown to have prostate cancer or any other prostate condition that is related to such exposure or otherwise related to service.

2.  From January 25, 2007, the Veteran's migraine headache disability has been manifested by prostrating attacks several times per month that are not shown to be prolonged or productive of severe economic inadaptability.

3.  From January 25, 2007, to February 17, 2012, the Veteran's right knee disability was manifested by normal range of motion without objective evidence of pain, and no instability.

4.  From February 17, 2012, the Veteran's right knee disability has been manifested by limitation of flexion to 130 degrees with reported pain, but normal extension, no objective evidence of pain on examination and no instability.

5.  From January 25, 2007, the Veteran's Bell's palsy has most closely approximated moderate, rather than severe, incomplete paralysis of the fifth (trigeminal) or seventh (facial) cranial nerve.

6.  The Veteran is ambidextrous.

7.  From January 25, 2007, to May 23, 2008, and from July 1, 2008, to February 17, 2012, the Veteran's left shoulder DJD was manifested by normal range of motion without objective evidence of pain; during the intervening period the Veteran's left shoulder was temporarily rated at 100 percent following surgery.

8.  From January 25, 2007, to April 10, 2009, and from June 1, 2009, to February 17, 2012, the Veteran's right shoulder DJD was manifested by normal range of motion without objective evidence of pain; during the intervening period the Veteran's right shoulder was temporarily rated at 100 percent following surgery.

9.  From February 17, 2012, the Veteran's left and right shoulder disabilities have been manifested by limitation of arm motion to 130 degrees, without objective evidence of pain on motion.
  
10.  From January 25, 2007, to February 17, 2012, the Veteran's cervical spine DJD was manifested by normal range of motion without objective evidence of pain on examination.

11.  From February 17, 2012, the Veteran's cervical spine DJD has been manifested by combined range of motion of 255 degrees prior to onset of pain; he does not have intervertebral disc syndrome (IVDS) of the cervical spine or any separately compensable neurological symptoms.

12.  From January 25, 2007, to February 1, 2008; from March 1, 2008, to July 12, 2010; and, from September 1, 2010, to February 17, 2012, the Veteran had no active right inguinal hernia but had a left inguinal hernia that was remediable; during the intervening periods the Veteran's bilateral inguinal hernia disability was temporarily rated at 100 percent following surgery.

13.  From February 17, 2012, the Veteran has had no active right inguinal hernia but has had a recurrent postoperative left inguinal hernia that is readily reducible and not requiring supportive truss or belt.      

14. From January 25, 2007, the Veteran's lumbar spine strain has been manifested by normal range of motion without objective evidence of pain on examination; he does not have IVDS of the thoracolumbar spine or any separately compensable neurological symptoms.


CONCLUSIONS OF LAW

1.  The requirements for service connection for a prostate condition have not been met.  38 U.S.C.A. §§ 1101, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

2.  The requirements for a disability rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  
3.  The requirements for a compensable disability rating for patellar tendon pain syndrome of the right knee prior to February 17, 2012, and for a rating in excess of 10 percent from that date, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.71a, Diagnostic Codes 5257, 5260 (2015).

4.  The requirements for an initial disability rating in excess of 10 percent for Bell's palsy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8205 (2015).  

5.  The requirements for an initial compensable disability rating for DJD, left shoulder, prior to February 17, 2012 (excluding period of temporary total evaluation from May 23, 2008, to July 1, 2008); and for a disability rating in excess of 10 percent from February 17, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.71, Diagnostic Code 5201 (2015).

6.  The requirements for an initial compensable disability rating for DJD of the right shoulder prior to February 17, 2012 (excluding period of temporary total evaluation from April 10, 2009, to June 1, 2009), and for a disability rating in excess of 10 percent from February 17, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.71a, Diagnostic Code 5201 (2015).

7.  The requirements for an initial compensable rating for DJD of the cervical spine prior to February 17, 2012, and for a disability rating in excess of 10 percent from that date have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.71, Diagnostic Code 5242 (2015).

8.  The requirements for an initial compensable rating for bilateral inguinal hernia prior to February 17, 2012 (excluding periods of temporary total evaluation from February 1, 2008, to March 1, 2008, and from July 11, 2010, to September 1, 2010), and for a disability rating in excess of 10 percent from February 17, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1114, Diagnostic Code 7338 (2015).  

9.  The requirements for an initial compensable rating for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.71, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  

The rating issues adjudicated in this decision arises from an original grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify has been satisfied.  As regards the issue of service connection for prostate condition, the RO sent the Veteran VCAA-compliant notice in December 2006 and February 2007, and the Veteran had ample opportunity to respond prior to the rating decision on appeal.
The record also reflects that the Veteran has been provided appropriate assistance in developing his claim.  The Veteran's service treatment records (STRs) are associated with the file, as are relevant treatment records identified by the Veteran.  The Board remanded the file to the AOJ in May 2013 for additional development (specifically, to provide the Veteran adequate notice in regard to herbicide exposure, to obtain outstanding VA treatment records and to request treatment records from specific non-VA medical providers); this has been accomplished. The Board finds there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall).  The Veteran has not identified any outstanding medical records pertaining to the period that should be obtained before the appeal is adjudicated, and the Board is also unaware of any such outstanding records.  

The Veteran has also been afforded a hearing before the Board, during which he provided additional argument in support of his appeal.  The Veteran has also been afforded appropriate VA medical examination in support of the increased rating claims decided herein.  The Board remanded the case to the AOJ for additional VA examinations, which were performed in February 2012.  The Board has reviewed those examinations and finds them adequate to support the decisions herein.  The Veteran does not contend, and the evidence of record does not suggest, that his disabilities have increased significantly in severity since then.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the passage of time alone, without an allegation of worsening, does not warrant a new examination).  The Board also finds the medical evidence of record provides sufficient basis for the Board to adjudicate the increased-rating claims decided herein.  The examination in February 2012 also addressed the question of entitlement to service connection for prostate disability.    

The Board is aware of the recent decision in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), which holds that examinations of joints must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible with ROM measurements of the opposite undamaged joint.  VA examinations in 2007 and 2012 did not fully comply with Correia in that the examiners did not test for pain in weightbearing and nonweight-bearing modes.  However, the examiner in 2007 tested for ROM in repetitive and resisted modes as well as just in active mode; further, a remedial examination in 2016 or 2017 would be too remote to reasonably relate to the original examination in 2007.  As regards the examination in 2012, the AOJ has granted 10 percent for pain effective from the date of that examination despite the absence of objective evidence of pain on examination; thus, a remedial examination at this point cannot be expected to produce evidence that would benefit the Veteran and remand for such examination is not required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Entitlement to Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

A veteran is entitled to a presumption of service connection for prostate cancer if he was exposed to herbicides during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  As documented in a January 2014 Memorandum for Record, the RO has conceded that the Veteran was likely exposed to herbicides while participating in training at the War Games Training Area in Okinawa in 1968.  Accordingly, the question turns to whether the Veteran has prostate cancer or other prostate disorder that is related to such exposure.

The Secretary of Veterans Affairs has determined that there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).  However, notwithstanding the presumption, a claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Service treatment records (STRs) show the Veteran was identified by serology testing as having prostate specific antigen (PSA) in June 2005.  In July 2005 the Veteran was examined by Dr. William Chapman and determined to have a completely normal prostate, except for mild asymmetry.  Twelve biopsies had been obtained, and these ruled out prostate cancer.  The Veteran continued to be noted as having elevated PSA in subsequent medical records.  The Veteran had a separation physical examination in April 2007 in which he reported having an enlarged prostate, being treated by Dr. Chapman; he also reported having had prostate ultrasound and biopsy.  The corresponding Report of Physical Examination noted current diagnosis of prostatic hypertrophy (BPH).

Treatment records from Fox Army Health Center show a diagnosis of chronic BPH in May 2007.

The Veteran had a VA compensation and pension general medical examination in November 2007 in which he admitted having never been diagnosed with prostate cancer.  He was previously found to have elevated PSA and was also found to have a nodule on his prostate which was removed.  Since that time his PSA had returned to normal, and he had no current urinary problems.  The examiner's diagnosis was "diagnosis never made" for claimed prostate cancer.  

The Veteran submitted a letter to VA in September 2008 in support of his appeal in which he reported being closely followed for elevated PSA.  He also enclosed documents asserting exposure to herbicides in service, but as noted above herbicide exposure was subsequently conceded by the Board and will not be further discussed herein.

Treatment records from Fox ACH in February 2009 show treatment for BPH.  The treatment note states the Veteran had a history of BPH and chronic bacterial prostatitis but he denied current symptoms of prostatitis.

During his Travel Board hearing in March 2011, the Veteran testified that he was found during service to have a growth on his prostate and elevated PSA.  The tumors proved to be benign, but he subsequently developed cancers elsewhere in his body including multiple myeloma and skin cancer.  (The Board notes at this point that service connection has been granted for multiple myeloma and has been considered and denied for squamous cell carcinoma and basal cell carcinoma).  

The Veteran had a VA medical examination in February 2012 in which he reported having had multiple prostate biopsies and elevated PSA in the past, but all tests had been negative for prostate cancer.  The Veteran had no current urinary problems.  The examiner specifically did not endorse current prostate injury, BPH, chronic prostatitis or residuals of prostate surgery and stated an opinion it is not likely the Veteran had a prostate disorder that is related to service.  The examiner stated as rationale that the Veteran does not have prostate cancer, and that in 2009 the Veteran's urologist had stated that the elevated PSA represents a "stable and benign condition;" further, the Veteran is not currently having prostate symptoms and is not shown to have a prostate condition.  

Review of the evidence above shows the Veteran does not have prostate cancer, which is the only prostate disease acknowledged as being presumptive to herbicides.  He has also not demonstrated that he otherwise has a prostate disease or disorder that is secondary to his conceded exposure to herbicides.  Combee, 34 F.3d 1039, 1042.  Accordingly, service connection for a prostate disorder is not warranted based on exposure to herbicides. 

The Veteran is shown to have had BPH in service and has been treated intermittently for BPH since separation from service, but he specifically did not have BPH during examination in February 2012.  The February 2009 treatment note cites "history" of chronic prostatitis but the Veteran did not have current symptoms, and the Veteran's extensive treatment record in the claims file is silent in regard to prostatitis.  The only prostate abnormality that has been consistently shown in treatment records is elevated PSA, but that is a laboratory finding rather than a disorder for which service connection can be considered.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony, his correspondence to VA and his statements to various medical examiners and providers.

The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  To the extent that the Veteran is reporting observable symptoms (in the case of prostate, such observable symptoms would be urinary frequency, flow and continence) his testimony is competent, but he has not described any observable symptoms suggestive of a current prostate disorder.  To the extent that the Veteran is asserting an opinion that he generally has a prostate condition that is due to service, the Board notes that the etiology of a prostate disorder is a complex medical question (prostate risk factors include age, environmental factors and family history) on which the Veteran, as a layperson, is not competent to assert an opinion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Rather, it is within the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

Based on the evidence and analysis above, the Board finds the Veteran does not have a prostate condition that was incurred in or otherwise related to service.  Accordingly, the claim must be denied.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  In this case, the evidence preponderates against the claim and the benefit-of-the-doubt rule does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Evaluation of Service-Connected Disabilities

General legal concepts pertaining to disability evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The period under review begins January 25, 2007, the date compensation was restored for migraine headaches and right knee patellar pain syndrome and the date service connection for the other disabilities became effective.

Schedular evaluation of migraine headaches

Headaches are rated under the provisions of 38 C.F.R. § 4.124a, DC 8100.  The rating criteria are as follows, in relevant part.  A rating of 30 percent is assigned for characteristic prostrating attacks occurring on an average of once per month over the last several months.  A rating of 50 percent is assigned for very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999), in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

As noted above, the period under review for this disability begins January 25, 2007.
The Veteran had a separation physical examination in April 2007 in which he endorsed having frequent or severe migraine headaches, for which he was taking Atenolol.  The corresponding Report of Medical Examination noted current diagnosis of migraine headaches.

During treatment at Fox Army Community Hospital (ACH) at Redstone Arsenal in July 2007, the Veteran reported history of migraine headaches.  He stated he could recognize the aura and self-medicate.

The Veteran had a VA compensation and pension general medical examination in November 2007 in which he complained of daily headaches emanating from the frontal area behind the eyes, without any radiation but associated with an aura of blurring prior to onset.  Headaches lasted about an hour, and the Veteran was able to function during minimal headaches.  If medication was not used early enough, the headache could last the day and the Veteran would be non-functional during that day; such events occurred once every two months.  The Veteran described using Midrin, hydralazine and Lortab for his migraine headaches.  The examiner's diagnosis was migraine headaches.  

Treatment records from Fox AHC show the Veteran presented in May 2008 complaining of migraines 2-3 times per week.  He had stopped using ibuprofen and was currently treating with Atenolol.  The clinician prescribed rizatriptan (Maxalt).  

The Veteran submitted a letter to VA in September 2008 in support of his appeal in which he reported having headaches 4-5 times per week.  The Veteran's day would usually start with the migraine "aura" of pending headache, along with noise and light sensitivity.  Daily treatment would begin with Excedrin migraine tablets; if these were not effective the Veteran would escalate to a higher level of medication (Maxalt, etc.), which would force him to go to bed for the rest of the day.  The Veteran's current full-time job did not afford the luxury of unlimited sick days, and the Veteran had used 12 days of sick leave in the first 7 months of the year due to migraines.  

During his Travel Board hearing in March 2011 the Veteran testified that he begins every day with a pre-headache aura, for which he takes an immediate medication; if this is not effective he begins to take stronger medications.  When he takes the strongest medications, he has to lie down; at times he has had attacks at work and has gone to a nearby hotel to lie down rather than try to make it home. 

The Veteran had a VA medical examination in February 2012, in which he reported mild daily headaches and also more severe, incapacitating headaches.  The current treatment regimen was Excedrin daily, Maxalt once per month and hydroxyzine once per year.  In addition to headaches the Veteran endorsed non-headache symptoms of nausea, light sensitivity and noise sensitivity; he denied vomiting or sensory changes in the extremities.  Severe headaches usually lasted 1-2 days, and prostrating attacks occurred more than once per month.  However, the examiner stated the Veteran did not have very frequent prostrating or prolonged attacks of migraine headache pain.  The examiner stated the Veteran's headache disability does not impair his ability to work, explaining that the Veteran missed 1-2 workdays per month due to his headaches but was otherwise able to perform his duties. 

On review of the evidence above, the Board finds the Veteran's disability more closely approximates the rating criteria for the currently-assigned 30 percent rating.  The Veteran credibly describes prostrating headaches more than once per month, which exceeds the criteria for the 30 percent rating (one prostrating headache per month).  However, the higher 50 percent rating is predicated on very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  These provisions are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision had to be met).  Compare Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement had to be met in order for an increased rating to be assigned).  Accordingly, all the conditions cited in the DC must be met.  In this case the Veteran has credibly reported having completely prostrating attacks, but the Board cannot find that 1-2 attacks per month are "very frequent" and cannot find that attacks lasting 1-2 days are "prolonged" (in that regard, the Veteran testified that during prostrating attacks he is sometimes able to return to work after several hours rest).  Further, there no suggestion that the Veteran's headaches are productive of severe economic inadaptability.  

There is no indication that that the Veteran's headache symptoms approximated the criteria for a higher rating during any discrete period during the course of the appeal.  Accordingly, a "staged" higher rating is not warranted.

Based on the evidence and analysis above, the Board finds the requirements for a rating higher than 30 percent have not been met, and the claim must be denied.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54; Ortiz, 274 F.3d 1361, 1364.

Schedular evaluation of patellar tendon pain syndrome, right knee

Instability and subluxation of the knee is rated under DC 5257.  A rating of 10 percent is assigned for slight disability; a rating of 20 percent is assigned for moderate disability; and a rating of 30 percent is assigned for severe disability.  38 C.F.R. § 4.71a.

Limitation of flexion of a leg is rated under DC 5260.  A rating of 0 percent is assigned for flexion is limited to 60 degrees; a rating of 10 percent is assigned for flexion limited to 45 degrees; a rating of 20 percent is assigned for flexion limited to 30 degrees; and a rating of 30 percent is assigned for flexion is limited to 15 degrees.  Id.

Limitation of extension of a leg is rated under DC 5261.  A rating of 0 percent is assigned for extension limited to 5 degrees; a rating of 10 percent is assigned for limitation of extension to 10 degrees; a rating of 20 percent is assigned for extension limited to 15 degrees; a rating of 30 percent is assigned for extension limited to 20 degrees; a rating of 40 percent is assigned for extension limited to 30 degrees; and  a rating of 50 percent is assigned for extension limited to 45 degrees.  Id.

Normal range of motion (ROM) of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II. 

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (69 Fed. Reg. 59988 (2004)).

As noted above, the period under review for this disability begins January 25, 2007.

Treatment records from Fox ACH include a March 2007 report of mild pain (2/10 in severity) in the right knee.

The Veteran had a separation physical examination in April 2007 in which he endorsed having knee trouble.  He was noted to be taking pain and steroid medications for his knee and umbilical hernia problems.  The corresponding Report of Medical Assessment stated the Veteran was unable to run due to his right knee ACL reconstructive surgery.  The corresponding Report of Medical Examination characterized the lower extremities as "normal" but cited stiff ROM of the right knee and current diagnosis of ACL reconstruction.

The Veteran had a VA compensation and pension general medical examination in November 2007 in which he complained of knee pain 3/10 in severity with weakness, stiffness and swelling.  He reported exacerbation to 7/10 with walking that lasted 1-2 days and was eased by medication.  He reported being able to function during periods of exacerbation.  The Veteran reported having knee brace but stated he did not use it or any other assistive device.  The Veteran stated his knee disability caused no impairment on occupation or activities of daily living.  The examiner noted the Veteran to have normal posture and gait.  ROM of the knees was flexion/extension 0-140 degrees bilaterally (normal ROM).  Stability tests were normal.  Repetitive and resisted motion testing resulted in no additional loss of ROM.  There was no pain, weakness or tenderness noted on examination.  X-ray of the right knee showed postoperative changes consistent with previous ACL repair with metal screws in the distal femur and proximal tibia but no signs of hardware complication; the was minor hypertrophic change along the margins of the knee joint but no definite joint effusion.  The examiner's diagnosis was right knee with mild DJD.  

The Veteran submitted a letter to VA in September 2008 in support of his appeal in which he reported daily, persistent knee pain and stiffness.  Kneeling was difficult and would result in stiffness for several days afterward.

The Veteran had a VA bone survey in February 2010 that showed mild DJD of the right knee with evidence of prior ACL repair and metal screws overlaying the right knee.  The femur was normal.

During his Travel Board hearing in March 2011 the Veteran testified that he has had two surgeries on his right knee.  The Veteran cannot run and cannot kneel.  The Veteran is restricted in his ability to ski and has to be careful where he steps.  The Veteran's knees do not swell, but are painful.  The Veteran's knee has never given way, but he uses top-of-the-line knee braces to optimize his ability to participate in sports.    

The Veteran had a VA medical examination in February 2012 in which he reported he could no longer run due to knee pain.  He could currently walk about a quarter mile.  He denied instability, giving way or locking.  He also denied flare-ups.  Examination showed ROM of flexion to 130 degrees without observed pain (normal is 140 degrees) and extension to 0 degrees without observed pain (normal).   Repetitive motion testing resulted in no additional loss of ROM and no additional functional impairment due to the DeLuca factors.  The knee was not tender to palpation, muscle strength was 5/5 and stability testing showed the knee to be stable.  There was no history of patellar dislocation.  The Veteran had a history of meniscectomy and ACL repair but no current symptoms.  X-rays confirmed DJD but did not show patellar subluxation.  The examiner noted there was some evidence of numbness in the area of the right knee surgery but no other neurological manifestation.  The examiner also stated the Veteran's right knee disability did cause any occupational impairment.

On review of the evidence above, the Board finds the criteria for compensable evaluation prior to February 17, 2012, were not met.  The Veteran is shown to have normal ROM during examination in November 2007.  The Veteran reported history of knee pain prior to the examination, there was no objective indication of pain during examination; in that regard, functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant; see 38 C.F.R. § 4.40.  There was also no instability of the knee during the period prior to February 2012.

During examination in February 2012 the Veteran demonstrated normal extension but slight limitation of flexion (130 degrees versus normal 140 degrees).  A rating of 10 percent is predicated on flexion to 45 degrees or less, but the AOJ granted 10 percent based on noncompensable limitation of motion accompanied by reported pain although there was no observed pain on examination   The Veteran's flexion was better than 30 degrees and thus did not approximate the criteria for a 20 percent rating under DC 5260.  The Veteran did not have compensable limitation of extension under DC 5261, and did not have pain with extension.  Finally, the Veteran did not have instability to warrant compensation under DC 5257.

There is no indication in treatment records since the examination in February 2012 that the Veteran's right knee symptoms have increased in severity.  There is no indication that that the Veteran's right knee symptoms approximated the criteria for a higher rating during any discrete period during the course of the appeal.  Accordingly, a "staged" higher rating is not warranted.

Based on the evidence and analysis above, the Board finds the requirements for a compensable rating prior to February 17, 2010, and for a rating higher than 10 percent from that date, have not been met.  Accordingly, the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54; Ortiz, 274 F.3d 1361, 1364.

Schedular evaluation of Bell's palsy

Bell's palsy is paresis or paralysis of the seventh cranial nerve.  Stedman's Medical Dictionary, 27th ed., pg. 1301.  However, the AOJ has rated the Veteran's disability alternative under the provisions of 38 C.F.R. § 4.124a, DC 8205 (paralysis of the fifth cranial nerve) or 8207 (paralysis of the seventh cranial nerve).  To preclude prejudice to the Veteran, the Board will consider both DCs.  

The rating criteria of DC 8205 (fifth cranial nerve, or trigeminal nerve) are as follows.  A rating of 10 percent is assigned for "moderate incomplete paralysis;" a rating of 30 percent is assigned for "severe incomplete paralysis, and a rating of 50 percent is assigned for "complete paralysis."  A Note to DC 8205 states that rating is dependent upon relative degree of sensory manifestation or motor loss.

The rating criteria of DC 8207 (seventh cranial nerve, or facial nerve) are as follows.  A rating of 10 percent is assigned for "moderate incomplete paralysis," a rating of 20 percent is assigned for "severe incomplete paralysis," and a rating of 30 percent is assigned for "complete paralysis."  A Note to DC 8207 states that the rating is dependent upon relative loss of innervation of facial muscles.

The Veteran is separately compensated at 10 percent for right eye dry eye syndrome secondary to Bell's palsy, and service connection has been considered and denied for right eye branch retinal vein occlusion.  Those determinations are not on appeal.  Accordingly, the discussion below will not address right eye symptoms associated with Bell's palsy, but rather will be limited to rating under the provisions of DC 8205. 

As noted above, the period under review for this disability begins January 25, 2007.  

The Veteran's separation examination in April 2007 is silent in regard to palsy and neurological examination was "normal."
The Veteran had a VA compensation and pension general medical examination in November 2007 in which he reported having developed Bell's palsy in 2004; his symptoms were loss of sensation in the chin area and sagging of the right cheek.  This was treated with steroids, and the symptoms resolved.  Symptoms were now only evident during periods of gum infection; otherwise the Veteran had normal facial configuration.  The Veteran last noticed any problems with loss of sensation and facial sagging in September 2007; this lasted 2-3 days and eased with use of antibiotics.  Examination showed the Veteran to have no current facial deformities.  Neurological examination showed cranial nerves II-XII to be intact, and the examiner noted that there was no loss of sensation with light monofilament touch extending over the right fifth (facial) nerve.  The examiner's diagnosis was Ball's palsy of the right facial nerve with residuals.  

The Veteran submitted a letter to VA in September 2008 in support of his appeal in which he reported that his palsy had resulted in permanent right eye damage.  Specifically, his right eye did not tear properly, resulting in daily pain and irritation.  

During his Travel Board hearing in March 2011, the Veteran testified that his Bell's palsy causes paralysis of the right side of his face, as a consequence of which he cannot blink normally.  Accordingly, fluids do not protect the eye, and he has a complete red eye by the end of the day.  He uses eye drops 4-5 times daily.  He usually keeps his eyes closed in order to protect them, which is socially awkward.  He also has no feeling in his cheek and cannot feel if there is food adhering to his chin.  These symptoms are constant and have increased in severity since his last VA examination.

In February 2012, the Veteran had a VA cranial nerves examination in which he reported having had a recurrence of palsy in 2007 but with complete resolution of his right-side facial droop; his only current complaint was bilateral dry eyes, right worse than left.  The examiner stated that the nerve affected is not the fifth (trigeminal) cranial nerve, but rather the seventh (facial) cranial nerve.  There were currently no signs of impairment of cranial nerves V or VII (i.e., no signs of pain, paresthesias/dysesthesias, numbness, difficulty chewing or swallowing, difficulty speaking, increased or decreased salivation, or gastrointestinal symptoms).  Muscle testing of cranial nerve VII was normal; sensory examination of cranial nerve V was also normal.  No paralysis (complete or incomplete) of any cranial nerve was recorded.  The examiner's diagnosis was Bell's palsy, with complete resolution.  The Veteran would have a separate eye examination to determine whether the Veteran's dry eyes are due to Bell's palsy.  The examiner stated the Veteran's cranial nerve condition did not impact his ability to work.

The Veteran thereupon had a VA eye examination in February 2012 in which the examiner noted that the Veteran had fallen in 1997, causing a subconjunctival hemorrhage in the left eye, and that he had contracted Bell's palsy in 2004 that caused dry eye problems; the examiner also noted the Veteran had been identified in service as having a chalazion of the right lower eyelid.  The Veteran reported continued numbness and weakness of the right eyelid and also complained of right eye tearing.  The examiner performed an eye examination that did not find any disorder of the lacrimal gland and eyelid; the examiner also did not find any neurological eye condition.  The examiner stated the Veteran was shown to have dry eye syndrome related to Bell's palsy and stated the Veteran's eye disorder did not impair his ability to work.  As a result of this examination the AOJ granted separate compensation for dry eye syndrome secondary to Bell's palsy; the rating assigned to that secondary disability is not on appeal.

On review of the evidence above the Board finds the Veteran's Bell's palsy most closely approximates "moderate" rather than "severe" incomplete paralysis of the fifth or seventh cranial nerves.  Two VA examinations (November 2007 and February 2012) found all cranial nerves to be intact.  Further, the Veteran has essentially disavowed having had any facial sagging except for a brief 1-2 day episode in September 2007 that resolved with steroid treatment.  The evidence does not show sensory manifestation of motor loss to warrant higher compensation under DC 8205 or any loss of innervation of facial muscles to warrant higher compensation under DC 5207.  The Board cannot find the Veteran's symptoms have approximated severe incomplete paralysis of the fifth or seventh cranial nerve at any time during the period under review, so "staged" ratings are not warranted.
 
Based on the evidence and analysis above the Board finds the requirements for a rating higher than 10 percent for Bell's palsy have not been met.  Accordingly, the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54; Ortiz, 274 F.3d 1361, 1364.
  
Schedular evaluation of left and right shoulder disabilities

The rating schedule distinguishes between the major (dominant) and minor (non-dominant) arm.  The Veteran is shown to be right-handed (see VA medical examination in November 2007) but also to be ambidextrous (see VA medical examinations in February 2012 and January 2016). 

Limitation of motion of the arm is rated under the provisions of 38 C.F.R. § 4.71a, DC 5201.  For the major extremity, a rating of 20 percent is assigned for motion limited to shoulder level; a rating of 30 percent is assigned for motion limited to midway between the side and shoulder level, and a rating of 40 percent is assigned for motion limited to 25 degrees from the side.  For the minor extremity, a rating of 20 percent is assigned for motion limited to shoulder level and to midway between the side and shoulder level, while a rating of 30 percent is assigned for motion limited to 25 degrees from the side.

Other impairment of the humerus is rated under DC 5202.  The rating criteria are as follows.  

Under DC 5202, for the major extremity, a rating of 20 percent is assigned for malunion with moderate deformity, or for recurrent dislocation at the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level.  A rating of 30 percent is assigned for malunion of the humerus with marked deformity, or for recurrent dislocation at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  A rating of 50 percent is assigned for fibrous union of the humerus; a rating of 60 percent is assigned for nonunion (false flail joint) of the humerus; and a rating of 80 percent is assigned for loss of head of the humerus (flail shoulder).   

Under DC 5202, for the minor extremity, a rating of 20 percent is assigned for malunion of the humerus with marked or moderate deformity, and for recurrent dislocation of the humerus at the scapulohumeral joint with infrequent or frequent episodes, including with guarding of all arm movements.  A rating of 50 percent is assigned for fibrous union of the humerus; a rating of 60 percent is assigned for nonunion (false flail joint) of the humerus; and a rating of 80 percent is assigned for loss of head of the humerus (flail shoulder).   

Impairment of the clavicle or scapula is rated under DC 5203, which does not distinguish between the major and minor extremity.  A rating of 10 percent is assigned for malunion of the clavicle and scapula, or for nonunion of the clavicle and scapula without loose movement.  A rating of 20 percent is assigned for nonunion of the clavicle and scapula with loose movement, or for dislocation of the clavicle and scapula.

(Ankylosis of the shoulder is rated under DC 5200, but neither of the Veteran's shoulders is ankylosed so that DC is not for application in this case.)

Normal range of motion (ROM) of the shoulder is 0-180 degrees in forward flexion and abduction, and 0-90 degrees in internal and external rotation.  38 C.F.R. § 4.71, Plate I.

As noted above, the period under review for this disability begins January 25, 2007.

Treatment records from Fox ACH in January and February 2007 note mild pain (2/10 and 3/10 in severity) in the left shoulder.  In March 2007 there was a note of pain in the left shoulder with abduction and flexion but full ROM; in the same month there was reported mild pain (2/10 in severity) in the right shoulder.  

The Veteran had a separation physical examination in April 2007 in which he was noted to have history of right shoulder dislocation and left shoulder dislocation with torn rotator cuff, with previous surgery on both shoulders.  The corresponding Report of Medical Examination characterizes the upper extremities as "normal" on examination, with shoulder ROM improving.  Current defect/diagnosis was "shoulder reconstruction."

Treatment notes from Fox ACH show mild (1/10 and 2/10) left shoulder pain in April and May 2007.  There was also mild left shoulder pain (1/10) in June-July 2007, although on several occasions in June-July 2010 the Veteran was characterized as pain free (0/10).

The Veteran presented to Sports Med in July 2007 for evaluation of the right shoulder.  Examination showed a small amount of tenderness in the posterior subacromial space; otherwise the Veteran had good strength and mobility and no other significant findings.  The clinical impression was right shoulder pain and right impingement syndrome. 

Treatment records from Fox ACH show complaint of mild (2/10) left shoulder pain in August and September 2007.  

The Veteran presented to SportsMed in October 2007 complaining of left shoulder pain.  Examination showed full ROM but with abduction soreness on internal and external rotation.  Strength was 5/5.  The clinical impression was left shoulder pain, rule out rotator cuff tear or internal shoulder derangement.   

The Veteran had a VA compensation and pension general medical examination in November 2007.  In regard to the left shoulder, the Veteran complained of daily exacerbation of pain to 8/10 severity, lasting for several seconds and associated with reaching or wrongful movements.  In regard to the right shoulder, the Veteran reported only some limitation of motion due to previous surgery.  The examiner noted the Veteran to be right-hand dominant.  Examination showed both shoulders to have flexion and abduction 0-180 degrees, internal and external rotation 0-90 degrees and extension 0-50 degrees.  Repetitive and resistive testing resulted in no additional loss of ROM and there was no pain, weakness or tenderness noted on examination.  X-ray of the left shoulder showed minor degenerative joint changes in the AC joint and mild hypertrophic changes along the inferior margin of the glenohumeral joint.  X-ray of the right shoulder showed a small exostosis off the superior margin of the distal clavicle and minor degenerative joint changes in the AC joint, but the glenohumeral joint was within normal limits. The examiner's diagnosis was left and right shoulders with mild DJD.     

The Veteran presented to The Orthopedic Center in November 2007 complaining of left shoulder pain.  Examination showed full ROM in the left shoulder but muscular weakness with abduction (strength 4/5); strength with internal and external rotation was normal.  X-ray of the left shoulder showed no acute some degenerative changes in the AC joint; an inferior spur was also identified.  The clinical impression was left shoulder pain and weakness and left AC joint arthritis.

The Veteran had magnetic resonance imaging (MRI) of the left shoulder at SportsMed in November 2007 to follow up recurrent pain and rule out rotator cuff tear.  The study showed a laminar full-thickness rotator cuff tear of the scapularis tendon, although no gap or retraction was appreciated; the remainder of the cuff was intact.  The study also showed postsurgical changes in the anterior labrum suggestive of possible recurrent tear, and minor edema of the AC joint with some hypertrophy present.

Treatment records from Fox ACH show complaint of moderate (4/10) left shoulder pain in February 2008.  

The Veteran presented to The Orthopedic Center in March 2008 complaining of left shoulder pain that was limiting his activities.  Examination of the left shoulder showed satisfactory ROM and strength intact, but O'Brien's test was positive.  The clinical impression was recurrent left shoulder superior labral anteroposterior (SLAP) lesion.  The clinician stated that a treatment option would be arthroscopy to repair the lesion.

Treatment records from Fox ACH show complaint of mild (2/10) left shoulder pain in April 2008.  

The Veteran underwent arthroscopic surgery at Huntsville Hospital in May 2008 to evaluate the left shoulder and repair the SLAP lesion.  The post-operative diagnosis was left SLAP lesion, left shoulder impingement, left AC arthritis and left glenohumeral arthritis.  

From May 23, 2008, to July 1, 2008, the Veteran's left shoulder was temporarily rated at 100 percent following surgery.

The Veteran presented to The Orthopedic Center in July 2008 for evaluation of the left shoulder, post arthroscopy.  Examination showed satisfactory ROM of the left shoulder and normal strength.  X-ray showed previous subacromial decompression and distal clavicle resection.  The clinical impression was status post left shoulder arthroscopy.

Treatment records from Fox ACH show mild (1/10 to 3/10) left shoulder pain in July 2008.
  
The Veteran submitted a letter to VA in September 2008 in support of his appeal in which he reported he had not regained strength or ROM in the left shoulder after surgery.  After swimming for exercise his left shoulder would be very painful.  He also stated that his right shoulder had regained full strength but not full ROM, and was also painful.

A VA outpatient treatment note in January 2009 states the right shoulder was tender at the glenohumeral joint but without swelling or restricted ROM; pain was 3/10 in severity.  In April 2009 the Veteran complained to the VA outpatient clinic of pain (3/10 and 4/10 in severity) in the right shoulder and he was referred for surgery.  From April 10, 2009, to June 1, 2009, the Veteran's right shoulder was temporarily rated at 100 percent following surgery.

The Veteran had a VA bone survey in February 2010 that showed a metal tack in the humeral head indicating a prior tendon repair.  There was also surgical resection of the distal clavicle.  

During his Travel Board hearing in March 2011 the Veteran testified that he has had multiple shoulder surgeries.  He is unable to pull, reach overhead or throw for fear of over-extending his shoulders; this limits his activities of daily living and his ability to participate in sports.  Both shoulders are painful and have less than normal ROM.  Both shoulders have increased in severity since the last VA examination.  

The Veteran had a VA medical examination in February 2012 in which he reported having had excellent results from his right shoulder surgery in 2009 and being essentially asymptomatic in that shoulder.  He reported continued left shoulder pain after surgery in 2008 but had regained his ROM.  He was currently able to swim 20-40 minutes daily.  The Veteran denied flare-ups.  ROM of the right and left shoulders was identical: flexion to 180 degrees without pain and abduction to 160 degrees without pain.  Repetitive motion testing caused no additional loss of ROM and no additional impairment due to the DeLuca factors.  Both shoulders were non-tender to palpation and there was no guarding behavior.  Strength testing was normal (5/5) bilaterally on flexion and abduction.  Testing showed no indication of current rotator cuff pathology, supraspinatus tendinopathy or tear.  There was no history of mechanical symptoms (clicking or locking) and no history of recurrent subluxation or dislocation of the glenohumeral/scapulohumeral joint.  Stability testing showed no instability of the shoulders.  The Veteran was shown to have a history of distal clavicle resection but there was no current impairment of the AC joint.  The Veteran was shown to have numerous previous shoulder surgeries but had no current signs or symptoms relating to such surgery.  X-ray confirmed degenerative arthritis in both shoulders.  The examiner stated the Veteran's shoulder disabilities did not impact his ability to work.  

On review of the evidence above, the Board finds the criteria for compensable evaluation prior to February 17, 2012, were not met.  The Veteran is shown to have normal ROM during examination in November 2007.  The Veteran reported history of left and right shoulder pain prior to the examination, there was no objective indication of pain during examination; as noted above, functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant; see 38 C.F.R. § 4.40.  Clinical treatment records during the period also show satisfactory ROM of the shoulders.
During examination in February 2012 the Veteran demonstrated slight limitation flexion/abduction (160 degrees versus normal 180 degrees).  A compensable rating of 20 percent is predicated on limitation of motion to shoulder level (90 degrees), but the AOJ granted 10 percent based on noncompensable limitation of motion accompanied by reported pain.  The Board finds the 10 percent assigned by the AOJ to be appropriate compensation, particularly as the examiner in February 2012 stated there was no observable sign of pain on motion.  There was also no indication of functional impairment due to the other DeLuca factors.  

There is no indication in treatment records since the examination in February 2012 that the Veteran's left or right shoulder symptoms have increased in severity. There is also no indication that that the Veteran's shoulder symptoms approximated the criteria for a higher rating during any discrete period during the course of the appeal.  Accordingly, "staged" higher rating is not warranted.

Based on the evidence and analysis above the Board finds the requirements for a compensable rating prior to February 17, 2010, and for a rating higher than 10 percent from that date, have not been met for the Veteran's left and right shoulder disabilities.  Accordingly, the claims must be denied.

Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54; Ortiz, 274 F.3d 1361, 1364.

Schedular evaluation of DJD of the cervical spine 

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A rating of 10 percent is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, localized tenderness and guarding not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned if forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine is not greater than 170 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine of 15 degrees or less or for favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion is 0 to 45 degrees, and left and right lateral rotation is 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 340 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  Fifth, for VA compensation purposes "unfavorable ankylosis" is a condition in which the entire cervical spine, entire thoracolumbar spine or entire spine is fixed in extension or in flexion  and the ankylosis results in one or more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin of the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or, neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.    

Cervical spine disabilities may alternatively be based on IVDS, when applicable.  IVDS is evaluated either on the total duration of incapacitating episodes over the last twelve months, or by combining separate evaluations of chronic neurologic and orthopedic manifestations, along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Under the rating schedule, an "incapacitating episode" means a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.  The "incapacitating episode" method has the following criteria.  A rating of 10 percent is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A rating of 20 percent is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A rating of 40 percent is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A rating of 60 percent is assigned for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a, DC 5293 (2003), DC 5243 (2004-2015).

As noted above, the period under review for this disability begins January 25, 2007.

The Veteran's separation examination in April 2007 is silent in regard to neck or cervical spine complaints.  The spine was characterized as "normal" on examination.

The Veteran had a VA compensation and pension general medical examination in November 2007 in which he complained of intermittent, dull pain in the cervical area without radiation and 3/10 in severity.  Such pain occurred randomly with cold exposure and lasted approximately one day.  The Veteran was able to function when such pain was present.  The Veteran had no other associated symptoms and did not use any assistive devices.  The neck disorder had no effect on his occupation or his activities of daily living, including his ability to drive.  The examiner noted the Veteran to have normal posture and gait.  ROM was flexion 0-45 degrees, extension 0-45 degrees, bilateral flexion 0-45 degrees and bilateral rotation 0-80 degrees (normal).  Repetitive movement and resisted movement caused no additional loss of ROM.  No pain, weakness or tenderness was noted on examination.  X-ray of the cervical spine showed minor degenerative changes at several levels with minimal posterior spurring.  The examiner's diagnosis was mild DJD of the cervical spine.

The Veteran submitted a letter to VA in September 2008 in support of his appeal in which he reported having difficulty turning his head from side to side.  He also stated his neck would become stiff and painful, and it would be difficult to hold his head upright.

The Veteran had a VA bone survey in February 2010 that showed suspected degenerative disc disease (DDD) at C3-4.

During his Travel Board hearing in March 2011 the Veteran testified that he has decreased ROM of the cervical spine; when he tries to turn his head his cervical muscles sometimes "grab" and freeze his head and neck in place, which makes driving dangerous.  He also has constant pain.  

The Veteran had a VA medical examination in February 2012 in which he reported daily neck pain associated with ROM, without radiation.  He endorsed flare-ups once per month lasting a half-day, manifested by more severe pain and associated with inadvertently turning his head too sharply.  ROM was flexion to 45 degrees without pain (normal), extension to 45 degrees without pain (normal), right lateral flexion to 15 degrees with pain at 10 degrees (normal is 45 degrees), left lateral flexion to 30 degrees without pain (normal is 45 degrees), right lateral rotation to 55 degrees with pain at 45 degree (normal is 80 degrees), and left lateral rotation to 80 degrees without pain (normal).  Repetitive use testing resulted in no additional loss of ROM and no additional functional loss due to the DeLuca factors.  The Veteran demonstrated localized tenderness to palpation of the soft tissues of the cervical spine but did not exhibit spasm or guarding.  The Veteran had normal muscle strength, reflexes and sensation in the upper extremities.  There were no radicular symptoms and the Veteran specifically did not have IVDS or any other neurological disorder associated with the cervical spine disability.  X-ray confirmed the presence of degenerative arthritis.  The examiner stated the Veteran's cervical spine disability did not impact his ability to work. 
The Veteran had a VA peripheral nerves examination in January 2016 that found no neurological abnormality of the upper extremities.

On review of the evidence above, the Board finds the criteria for compensable evaluation prior to February 17, 2012, were not met.  The Board notes at the outset that the Veteran is not shown to have IVDS, so the disability is rated solely based on limitation of motion under the General Rating Formula.  The Veteran is shown to have completely normal cervical ROM during examination in November 2007.  The Veteran reported current 3/10 neck prior to the examination, but there was no objective indication of pain during examination; as noted above, functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant; see 38 C.F.R. § 4.40.  Clinical treatment records during the period show no impairment of cervical ROM.

During examination in February 2012 the Veteran demonstrated normal cervical flexion, extension and left lateral rotation, all without pain, but he did have some limitation of right and left lateral flexion and right lateral rotation, all with pain.  This limitation of motion resulted in combined cervical ROM prior to onset of pain of 255 degrees, which is squarely within the criteria for a ten percent rating (combined ROM between 170 and 335 degrees).  Because the Veteran was able to achieve this combined ROM without pain, a rating higher than 10 percent is not warranted.  

There is no indication in treatment records since the examination in February 2012 that the Veteran's cervical spine symptoms have increased in severity.  There is also no indication that that the Veteran's cervical spine symptoms approximated the criteria for a higher rating during any discrete period during the course of the appeal.  Accordingly, "staged" higher rating is not warranted.

Based on the evidence and analysis above, the Board finds the requirements for a compensable rating prior to February 17, 2010, and for a rating higher than 10 percent from that date, have not been met for the Veteran's cervical spine disability.  Accordingly, the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54; Ortiz, 274 F.3d 1361, 1364.

Schedular evaluation of bilateral inguinal hernia

Inguinal hernias are rated under the provisions of 38 C.F.R. § 4.114, DC 7338.  The rating criteria are as follows.  A rating of 0 percent is assigned for small, reducible hernias or without true hernia protrusion, and for hernias not operated but remediable.  A rating of 10 percent is assigned for postoperative recurrent hernia, readily reducible and well supported by truss or belt.  A rating of 30 percent is assigned for small, postoperative recurrent hernias, or unoperated irremediable hernias not well supported by truss, or not readily reducible.  A rating of 60 percent is assigned for large, postoperative, recurrent hernias not well supported under ordinary conditions and nor readily reducible, when considered inoperable.

A note to DC 7338 states to add 10 percent for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.
 
As noted above, the period under review for this disability begins January 25, 2007.
  
The Veteran's Report of Medical History in April 2007 notes history of umbilical hernia surgery, but the corresponding Report of Medical Examination characterizes abdomen and viscera (including hernia) as "normal."  No current hernia abnormality was noted on examination.  

The Veteran presented to Dr. Mark Carpenter in October 2007 for evaluation of right inguinal hernia.  Examination showed the Veteran did not have a right inguinal hernia, but he did have an asymptomatic left inguinal hernia.  The Veteran stated to Dr. Chapman that he wanted to pursue surgical correction of the left-side hernia.

The Veteran had a VA compensation and pension general medical examination in November 2007 in which he was found to have no present hernia in the right inguinal area, but there was present left inguinal impulse with inguinal hernia.  The examiner's diagnosis was right inguinal hernia repair with residuals, umbilical hernia repair without residuals, and active left inguinal hernia to be repaired.   

The Veteran presented to Dr. Carpenter in January 2008 with questionable right inguinal hernia.  Examination showed a right inguinal hernia scar but no right inguinal hernia; however, he had a reducible left inguinal hernia.  Dr. Carpenter's impression was left inguinal hernia with symptoms on the right, and no right inguinal hernia detected.  

From February 1, 2008, to March 1, 2008, the Veteran's bilateral inguinal hernia was temporarily rated at 100 percent following surgery.
 
In February 2008, the VA examiner issued an addendum explaining that the current residuals of right inguinal hernia repair consisted of subjective soreness at the surgical site occurring weekly and associated with bending or lifting objects heavier than 20 pounds.  Such symptoms lasted 2-3 days and eased with time.  The Veteran had very recent left inguinal hernia repair in January 2008 and was still sore post-operatively.  As of February 2008, the Veteran had no current active hernias.    
 
The Veteran submitted a letter to VA in September 2008 in support of his appeal in which he reported that his body is very protective of any attempt to lift more than 20 pounds.

From July 12, 2010, to September 1, 2010, the Veteran's bilateral inguinal hernia was temporarily rated at 100 percent following surgery.

During his Travel Board hearing in March 2011, the Veteran testified that he has had multiple surgeries for his hernias.  He has been advised by medical providers to not lift anything heavier than 10 pounds.  He does not wear a hernia belt but uses caution and has had to curtail some exercises, such as weight training.

The Veteran had a VA medical examination in February 2012 in which the examiner noted the Veteran's history of left and right inguinal hernias in service.  There had  been no recurrent of right inguinal hernia and no right groin pain, but there had been two surgeries for left inguinal hernia since separation from service and the Veteran currently noticed a bulge in the left groin.  The Veteran complained of left groin pain with strenuous exercise and lifting, occurring 3-4 days per month, and stated he had been told he would need another left hernia repair.  The examiner noted the presence of a recurrent left inguinal hernia that appeared to be operable and remediable.  The hernia was small and easily reducible and did not require wearing a supporting belt.  The examiner stated the Veteran's inguinal hernia disability did not impair his ability to work. 

On review of the evidence above, the Board finds the criteria for compensable evaluation prior to February 17, 2012, were not met.  The Veteran has not had an active right inguinal hernia at any time during the period under review.  During examination in November 2007 and again in January 2008 his left inguinal hernia was reparable; this is within the criteria for noncompensable rating.  The Veteran's first left hernia surgery was in February 2008, so he cannot be considered as having had "postoperative" hernia before then, and after the first hernia surgery the Veteran was noted to have no hernias in September 2008, so his left hernia was not "postoperative recurrent" as of that date.  The Veteran's left inguinal hernia recurred in July 2010, and he was compensated at 100 percent during convalescence from surgery.  The record is silent in regard to recurrent hernia between September 2010 and February 2012.  Accordingly, compensable rating is not warranted during that period.

The examination in February 2012 revealed the presence of an active, recurrent postoperative left inguinal hernia.  The hernia was shown to be readily reducible and not requiring a truss or supportive belt, so a 10 percent rating is appropriate.  A rating higher than 10 percent is predicated on hernia not well supported by truss or not readily reducible which is not shown here.

There is no indication in treatment records since the examination in February 2012 that the Veteran's inguinal hernia symptoms have increased in severity.  There is also no indication that that the Veteran's inguinal hernia symptoms approximated the criteria for a higher rating during any discrete period during the course of the appeal.  Accordingly, "staged" higher rating is not warranted.

Based on the evidence and analysis above the Board finds the requirements for a compensable rating prior to February 17, 2010, and for a rating higher than 10 percent from that date, have not been met for the Veteran's bilateral inguinal disability.  Accordingly, the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54; Ortiz, 274 F.3d 1361, 1364.

Schedular evaluation of lumbar strain

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A rating of 10 percent is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, localized tenderness and guarding not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

As noted in the discussion of the cervical spine disability, there are several notes set out after the diagnostic criteria that provide additional guidance; these are also applicable to disabilities of the thoracolumbar spine, with the following distinction: for purposes of VA compensation, forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees, and the normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Note (2) to the General Rating Formula.

Alternatively, thoracolumbar spine disability may be rated based on IVDS, when applicable.  The rating criteria for IVDS are described above.

As noted above, the period under review for this disability begins January 25, 2007.  

The Veteran had a separation physical examination in April 2007 in which he was noted to have a history of low back strain with radiculopathy.  However, the Report of Medical Examination characterizes the spine as "normal" on examination.

The Veteran had a VA compensation and pension general medical examination in November 2007 in which he denied having had any lower back problems since 2005.  However, he described using Soma and Flexeril for his back.  The examiner noted the Veteran to have normal posture and gait.  ROM of the lumbar spine was flexion 0-90 degrees, extension 0-30 degrees, lateral flexion 0-30 degrees bilaterally and rotation 0-30 degrees bilaterally (all normal).  Repetitive motion caused no additional loss of ROM.  There was no pain, weakness or tenderness noted on examination.  Straight leg raising (SLR) was negative.  Motor examination showed good strength in the lower extremities and Waddell sign was negative.  The examiner's diagnosis was low back strain.

The Veteran presented to The Orthopedic Center in June 2008 complaining of low back pain, reportedly aggravated while exercising.  Examination showed tenderness to palpation in the left paraspinal region.  The clinical impression was low back pain (LBP).

Treatment records from Fox ACH show complaint of moderate (4/10 to 5/10) and severe (8/10 to 10/10) LBP in June 2008 but mild (1/10 to 3/10) LBP in July 2008.
The Veteran submitted a letter to VA in September 2008 in support of his appeal in which he reported that recurrent lumbar sprain had become an annual event.  

The Veteran had a VA bone survey in February 2010 that showed minimal osteophytosis in the lower thoracic and upper lumbar spine.  There was moderate osteophytosis in the upper lumbar spine at multiple levels in the lateral view and disc space narrowing at L1-2 and L2-3 representing DJD.  The lumbar spine also showed mild scoliosis with convexity to the left.  

During his Travel Board hearing in March 2011, the Veteran testified that he has recurrent spasms, especially during cold weather and on first rising in the morning.  He has been advised by medical providers to avoid strenuous activity during the first 45 minutes after rising in the morning.  He experiences incapacitating episodes once or twice per year, usually in the spring and fall seasons.  His back has been treated with physical therapy, massage, injections, muscle relaxants, steroids, heat/cold therapy and pain medications.  

The Veteran had a VA medical examination in February 2012 in which he complained of back pain without radiation.  He endorsed flare-ups on an average of every two months during which he would have to rest at home but would be able to perform all activities of daily living.  The Veteran had missed about 6-10 days of work during the past year due to his back pain.  Examination showed ROM of flexion to 90 degrees without pain, extension to 30 degrees without pain, left and right lateral flexion to 30 degrees without pain and left and right lateral rotation to 30 degrees without pain (all normal).  Repetitive motion testing caused no additional loss of ROM and caused no additional loss of function due to the DeLuca factors.  The right paraspinal muscles were tender on examination.  There was no evident spasm or guarding.  Strength testing of the lower extremities was normal (5/5), reflexes were normal and sensory was normal except for the right thigh (reduced sensation due to previous knee surgeries).  SLR was negative and there was no indication of radiculopathy.  No neurological disorder was shown to be associated with the back disability and the Veteran specifically did not have IVDS.  The examiner diagnosed DJD and DDD of the lumbosacral spine.  The examiner stated the disability does not cause occupational impairment, noting that the Veteran misses 6-10 days of work per year due to his back but is otherwise able to perform his duties.

The Veteran had a VA peripheral nerves examination in January 2016 that found no neurological abnormality of the lower extremities except for mild right sural and tibial neuropathy, which was attributed to the Veteran's multiple myeloma.

On review of the evidence above, the Board finds the criteria for compensable evaluation have not been met.  The Board notes at the outset that the Veteran is not shown to have IVDS, so the disability is rated solely based on limitation of motion under the General Rating Formula.  The Veteran is shown to have completely normal thoracolumbar ROM during examinations in November 2007 and February 2012, without objective evidence of pain on examination.  There is no indication in treatment records since the examination in February 2012 that the Veteran's thoracolumbar spine symptoms have increased in severity. There is also no indication that that the Veteran's thoracolumbar spine symptoms approximated the criteria for a higher rating during any discrete period during the course of the appeal.  Accordingly, "staged" higher rating is not warranted.

Based on the evidence and analysis above the Board finds the requirements for a compensable rating met for the Veteran's thoracolumbar spine disability have not been met.  Accordingly, the claim must be denied.  

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54; Ortiz, 274 F.3d 1361, 1364.

Other rating considerations

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

The Veteran's right knee, bilateral shoulder, cervical spine and lumbar spine disabilities are manifested by signs and symptoms such as pain and weakness, which impairs his ability to carry weight and to perform tasks requiring full ROM.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 
Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Thun, 22 Vet. App. at 115.

As regards the other rating issues on appeal (migraine headaches, Bell's palsy and inguinal hernia), the rating criteria reasonably describe the Veteran's disability level and symptomatology as described in his correspondence to VA, his testimony before the Board, his statements to various medical examiners and the examination findings.  The rating schedule also provides for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  Id. at 115. 

Finally, a request for a total disability rating based on individual unemployability (TDIU) is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran in this case does not assert, and the evidence of record does not suggest, that he is rendered unemployable solely due to the disabilities for which increased rating is sought on appeal.  The Board accordingly finds that a claim for TDIU is not raised by the increased-rating claims herein adjudicated.


ORDER

Service connection for a prostate condition is denied.

A disability rating in excess of 30 percent for migraine headaches is denied.

A compensable disability rating for patellar tendon pain syndrome, right knee, prior to February 17, 2012, and a rating in excess of 10 percent from that date, is denied.

An initial disability rating in excess of 10 percent for Bell's palsy is denied.

An initial compensable disability rating for degenerative joint disease (DJD) left shoulder prior to February 17, 2012, and a rating in excess of 10 percent from that date, is denied.

An initial compensable disability rating for DJD of the right shoulder prior to February 17, 2012, and a rating in excess of 10 percent from that date, is denied.

An initial compensable rating for DJD of the cervical spine prior to February 17, 2012, and a rating in excess of 10 percent from that date, is denied.

An initial compensable rating for bilateral inguinal hernia prior to February 17, 2012, and a rating in excess of 10 percent from that date, is denied.

An initial compensable rating for lumbar strain is denied.



REMAND

As noted in the Introduction, the RO issued a rating decision in February 2014 that in relevant part granted service connection for multiple myeloma effective from May 7, 2012.  The Veteran has submitted a timely disagreement with the effective date of service connection.  Remand is required to enable the AOJ to issue an SOC on this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Issue to the Veteran and his representative an SOC on the issue of entitlement to an effective date earlier than May 7, 2012, for grant of service connection for multiple myeloma.  This issue should be returned to the Board only if the Veteran submits a timely Substantive Appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


